Per Curiam.

1. The verdict, in this case, is a special, and not a general verdict, that the defendant is guilty in manner and form as charged in the indictment.
As a special verdict, it is wholly insufficient to authorize any judgment to be rendered on it.
Among the many defects of this verdict, the following may be named : 1. It does not find what the pretense was ; 2. It does not state to whom it was made; 3. It does not state from whom the money was obtained ; 4. It does not state to whom the money belonged, nor does it find in what county the offense was committed.
The verdict being a special one, it can not be helped by intendment, or by reference to extrinsic facts which may appear upon the record.—Lee v. Campbell's Heirs, 4 Porter, 198.
A verdict is the act of the jury, and can not be aided either by intendment or by reference to extrinsic facts; otherwise, it might become the act of the court, rather than of the jury.—Sewall v. Gleddin, 1 Ala. 52.
2. The verdict in this case is altogether defective, and an insufficient response to the issue, and for this reason bad, and no judgment should have been rendered upon it.—Moody v. Keener, 7 Porter, 218. The judgment, therefore, should have been arrested, and a venire facias de novo awarded.
We omit to consider the question made on the charge of the court, as it will not, probably, arise on another trial.
Let the judgment be reversed, and the cause remanded for a new trial, and the accused will remain in custody until discharged according to law.